Case 6:19-cv-06018-RTD Document 1   Filed 02/12/19 Page 1 of 9 PageID #: 1
                                                                    FILED
                                                              US DISTRICT COURT
                                                              WESTERN DISTRICT
                                                                OF ARKANSAS
                                                                   Feb 12, 2019
                                                              OFFICE OF THE CLERK


                                                        19-60018
Case 6:19-cv-06018-RTD Document 1   Filed 02/12/19 Page 2 of 9 PageID #: 2
Case 6:19-cv-06018-RTD Document 1   Filed 02/12/19 Page 3 of 9 PageID #: 3
Case 6:19-cv-06018-RTD Document 1   Filed 02/12/19 Page 4 of 9 PageID #: 4
Case 6:19-cv-06018-RTD Document 1   Filed 02/12/19 Page 5 of 9 PageID #: 5
Case 6:19-cv-06018-RTD Document 1   Filed 02/12/19 Page 6 of 9 PageID #: 6
Case 6:19-cv-06018-RTD Document 1   Filed 02/12/19 Page 7 of 9 PageID #: 7
Case 6:19-cv-06018-RTD Document 1   Filed 02/12/19 Page 8 of 9 PageID #: 8
Case 6:19-cv-06018-RTD Document 1   Filed 02/12/19 Page 9 of 9 PageID #: 9
